Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This is a continuation application which is a continuation of application 16938741, filed 07/24/2020 is a continuation of 15721894, filed 09/30/2017, now U.S. Patent #10726139 15721894 Claims Priority from Provisional Application 62514935, filed 06/04/2017. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 06/04/2017.		

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/05/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto. 
Drawings
4.	The drawings filed on 07/24/2020 are accepted. 

Specification
5.	The specification filed on 07/24/2020 is also accepted.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No 10,726,139 (hereinafter refereed as ‘139 US Patent). Although the conflicting claims are not identical, they are not patentably distinct from each other.
The following is referring to the independent claim


[Symbol font/0xB7]  	As per independent claims 1,10 and 17 
		Independent claims 1,10 and 17 of the instant application and claims 1,9 and 17 of the ‘139 US Patent recite similar limitation. The above independent claims, namely claims 1,10 and 17 of the instant/present application would have been obvious over claims 1,9 and 17 of the ‘139 US Patent because each and every element of the above independent claims 1,10, and 17 of the present application is anticipated by the corresponding independent claim 1 of the ‘139 US Patent.
The following is referring to the dependent claims

[Symbol font/0xB7]  	Referring to dependent claims 2-9,11-16 and 18-20
Claims 2-9,11-16 and 18-20 of the instant application is also anticipated by claims 2-8, 10-16 and 18-21 of the ‘139 US Patent since the corresponding claims further recite similar/same limitation of the same subject matter.

139’ US Patent 
Instant / current application No.16/938,741
1. A non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a computing device, cause the computing device to perform operations comprising: selecting a value of user data to transmit to a server from a set of user data values collected on a client device; encoding the selected value using a Hadamard matrix, wherein the encoding flips a sign of an element of the Hadamard matrix, and wherein the element is selected based on the value of user data and a random integer; privatizing the element by selectively flipping, in accordance with a predefined probability, a sign of the element of the Hadamard matrix; and transmitting the privatized element and the random integer to the server, wherein the server performs a summation operation with the privatized element to estimate a frequency of the value of user data amongst a set of different client devices.
1. (Original) A non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a computing device, cause the computing device to perform operations comprising: selecting a value of user data to transmit to a server, the value selected from a set of user data values collected on a client device; encoding the selected value using a vector of a set of bit values, wherein the encoding updates a bit value of the vector at a bit position corresponding to the value of user data; generating a privatized vector by selectively flipping a sign, in accordance with a predefined probability based on a privacy parameter, of one or more bit values of the vector on the client device; and transmitting the privatized vector to the server, wherein the server performs a summation operation with the privatized element to estimate a frequency of the value of user data amongst a set of different client devices.  
4. (Original) The non-transitory machine-readable medium of claim 3, wherein encoding the selected value values and encoding updates to the bit value at the bit position corresponding to the value of user data includes flipping a sign of the value of user data.  

2. (Original) The non-transitory machine-readable medium of claim 1, wherein the privatized vector is locally differentially private.  
3. The non-transitory machine-readable medium of claim 1, wherein the summation operation performed by the server determines a frequency of a user data value from the set of different client devices.
3. (Original) The non-transitory machine-readable medium of claim 1, wherein the set of user data values is an indexed set of data values.  
5. The non-transitory machine-readable medium of claim 1, wherein the summation operation performed by the server determines a frequency of possible user data values amongst the set of different client devices.

5. (Original) The non-transitory machine-readable medium of claim 1, wherein the summation operation performed by the server includes summing a privatized vector value from each client device in the set of multiple client devices to determine a frequency of a user data value from the set of multiple client devices.  
6. The non-transitory machine-readable medium of claim 1, wherein the value of user data represents information related to one or more device features used by a user associated with the client device.

6. (Original) The non-transitory machine-readable medium of claim 5, wherein the sum of a particular value of user data maps to a Gaussian distribution and wherein each bit of the privatized vector is independent and identically distributed.  
6. The non-transitory machine-readable medium of claim 1, wherein the value of user data represents information related to one or more device features used by a user associated with the client device.

7. (Original) The non-transitory machine-readable medium of claim 1, wherein the value of user data represents information related to one or more device features used by a user associated with the client device.  
7. The non-transitory machine-readable medium of claim 1, wherein the value of user data represents 

wherein the value of user data represents health data for the user that has been collected by a user device.  


9. (Original) The non-transitory machine-readable medium of claim 1, wherein the value of user data represents an activity type performed the user.  
9. A device, comprising: a processor; and a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the processor to perform operations to: select a value of user data to transmit to a server from a set of user data values collected on a client device; encode the selected value using a Hadamard matrix, wherein the encoding flips a sign of an element of the Hadamard matrix, and wherein the element is selected based on the value of user data and a random integer; privatize the element by selectively flipping, in accordance with a predefined probability, a sign of the element of the Hadamard matrix; and transmit the privatized element and the random integer to the server, wherein the server performs a summation operation with the privatized element to estimate a frequency of the value of user data amongst a set of different client devices.

10. (Original) A device, comprising: a processor; and a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the processor to perform operations to: select a value of user data to transmit to a server, the value selected from a set of user data values collected on a client device; encode the selected value using a vector of a set of bit values, wherein the encoding updates a bit value of the vector at a bit position corresponding to the value of user data; generate a privatized vector by selectively flipping a sign, in accordance with a predefined probability based on a privacy parameter, of one or more bit values of the vector on the client device; and transmit the privatized vector to the server, wherein the server performs a summation operation with the privatized element to estimate a frequency of the value of user data amongst a set of different client devices.  

12. (Original) The device of claim 10, wherein to update the value in the vector includes to flip a sign of the value of the user data encoded into the vector

10. The device of claim 9, wherein the predefined probability is defined based on a privacy parameter and the 

, wherein the privatized vector is locally differentially private.  
13. The device of claim 9, wherein the summation operation performed by the server determines a frequency of possible user data values amongst the set of different client devices.

13. (Original) The device of claim 10, wherein the summation operation performed by the server is to determine a frequency of a user data value from the set of different client devices and a sum of a particular value of user data maps to a Gaussian distribution.
14. The device of claim 9, wherein the value of user data represents information related to one or more device features used by a user associated with the client device.

14. (Original) Th e device of claim 10, wherein the value of user data represents information related to one or more device features used by a user associated with the client device.
15. The device of claim 9, wherein the value of user data represents health data for the user that has been collected by a user device.

15. (Original) The device of claim 10, wherein the value of user data represents health data for the user that has been collected by a user device.
16. The device of claim 9, wherein the value of user data represents an activity type performed the user.

16. (Original) The device of claim 10, wherein the value of user data represents an activity type performed the user.  
17. A method, the method comprising: selecting a value of user data to transmit to a server from a set of user data values collected on a client device; encoding the selected value using a Hadamard matrix, wherein the encoding flips a sign of an element of the Hadamard matrix, and wherein the element is selected based on the value of user data and a random integer; privatizing the element by selectively flipping, in accordance with a predefined probability, a sign of the element of the Hadamard matrix; and transmitting the privatized element and the random integer to the server, wherein the server performs a summation operation with the 

A method, the method comprising: selecting a value of user data to transmit to a server, the value selected from a set of user data values collected on a client device; encoding the selected value using a vector of a set of bit values, wherein the encoding updates a bit value of the vector at a bit position corresponding to the value of user data; generating a privatized vector by selectively flipping a sign, in accordance with a predefined probability based on a privacy parameter, of one or more bit values of the vector on the client device; and transmitting the privatized vector to the server, wherein the server performs a summation operation with the privatized element to estimate a frequency of the value of user data amongst a set of different client devices.  

19. (Original) The method of claim 18, wherein encoding the selected value using a vector of bit values includes initializing the vector of bit values and encoding updates to the bit value at the bit position corresponding to the value of user data includes flipping a sign of the value of user data.


18. (Original) The method of claim 17, wherein the set of user data values is an indexed set of data values.
21. The method of claim 17, wherein the summation operation performed by the server determines a frequency of possible user data values amongst the set of different client devices.

20. (Original) The method of claim 17, wherein the summation operation performed by the server includes summing a privatized vector value from each client device in the set of multiple client devices to determine a frequency of a user data value from the set of multiple client devices.


Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bilogrevic et al. (US Pub. No. US 2015/0372808 A) provides: a system for privacy-preserving aggregation of encrypted data. During operation, the system distributes secret keys to a plurality of devices. The system receives at least a pair of encrypted vectors from each device of a subset of the plurality of devices. One of the encrypted vectors is associated with a set of numerical values and the other encrypted vector is associated with .

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





A.G.
March 22, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434